SHEPARD, Justice.
This is an appeal from an order of the Industrial Commission denying unemployment compensation benefits on the basis that the claimant was discharged for misconduct in connection with employment. The sole issue is whether the evidence supports the Commission’s decision. We affirm.
Dingley had been employed for some time as a logging truck driver for Boise Cascade. His employment was terminated following an incident on January 7, 1981. During 1979 and 1980 Dingley had received written reprimands for the unauthorized use of a vehicle and for tardiness in reporting for work. Dingley’s admitted drinking problem had also been discussed with him by a supervisor.
On January 6, 1981, Dingley was again reprimanded by his supervisor for tardiness in reporting for work. On January 6, Dingley’s work shift ended at 5:00 p.m., following which he slept for four hours, ate dinner at about 10:00 p.m. and then spent until 1:00 a.m. drinking beer in a bar. He spent the next two hours in a car with a female friend and then reported late for work shortly after 3:00 a.m. January 7, 1981. Upon his arrival at work, Dingley was met by his supervisor, who noted the smell of liquor and that Dingley’s speech was not normal. The supervisor concluded that Dingley was under the influence of alcohol, *477would not permit him to drive, and thereupon suspended Dingley from work. Later, after Dingley’s personnel record was reviewed, he was discharged.
A claimant is not entitled to unemployment benefits if he was discharged for misconduct-in connection with his employment. I.C. § 72-1366(f). The application of that statutory language has been the subject of discussion by this Court in Wroble v. Bonners Ferry Ranger Station, 97 Idaho 900, 556 P.2d 859 (1976); Oliver v. Creamer Heating & Appliance, 91 Idaho 312, 420 P.2d 795 (1966); O’Neal v. Employment Security Agency, 89 Idaho 313, 404 P.2d 600 (1965); Johns v. S.H. Kress & Company, 78 Idaho 544, 307 P.2d 217 (1957), and no reiteration is necessary here. Here, albeit Dingley’s “misconduct” had its roots in off duty hours, his condition when he reported for work was violative of the employer’s interests and of standards which the employer was entitled to expect and enforce. See Oliver v. Creamer Heating & Appliance, supra.
We hold there is sufficient evidence to support the Commission’s decision that Dingley was guilty of misconduct in connection with his employment and affirm the order of the Industrial Commission denying unemployment compensation benefits. Costs to respondents.
We again note, ás was the case in White v. Idaho Forest Industries, 98 Idaho 784, 572 P.2d 887 (1977), the appearance of the “Gibbens Company” purporting to represent the employer herein at the administrative level. As in White, we direct that the Idaho State Bar again make such investigation and take such action as is appropriate. An order will issue.
DONALDSON, C.J., and BAKES and HUNTLEY, JJ., concur.